Case 1:20-cv-03136-NYW Document 1 Filed 10/20/20 USDC Colorado Page 1 of 6




                      IN THE UNITED STATES DISTRICT COURT FOR
                              THE DISTRICT OF COLORADO

Civil Action No.

UNITED STATES OF AMERICA,

                Plaintiff,

v.

1.        $4,727.57 SEIZED FROM ANB BANK CHECKING ACCOUNT NO. 2000015933,

                Defendant.


                    VERIFIED COMPLAINT FOR FORFEITURE IN REM



          The United States of America, by and through United States Attorney Jason R.

Dunn and Assistant United States Attorney Tonya S. Andrews, pursuant to

Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions G(2),

states:

                               JURISDICTION AND VENUE

          1.    The United States of America (the United States) has commenced this

action pursuant to the civil forfeiture provisions of 18 U.S.C. § 981(a)(1)(C), seeking

forfeiture of defendant properties based on violations of the wire fraud provisions of 18

U.S.C. § 1343 et seq. This Court has jurisdiction under 28 U.S.C. §§ 1345 and 1355.

          2.    Venue is proper under 21 U.S.C. § 881(j) and 28 U.S.C. § 1395, as

defendant properties are located, and some of the acts described herein occurred, in

the District of Colorado.



                                             1
Case 1:20-cv-03136-NYW Document 1 Filed 10/20/20 USDC Colorado Page 2 of 6




                                DEFENDANT PROPERTY

       3.      Defendant property is more fully described as:

               a.    $4,727.57 in account funds from ANB Bank checking account

number 2000015933, (“defendant $4,727.57”) seized on June 17, 2020, from ANB Bank

located at 3033 East First Avenue in Denver, Colorado. The account was in the name of

Guillermina Acosta Sanchez. Defendant $4,727.57 is currently being held by the United

States Secret Service Asset Forfeiture Branch in Washington, D.C.

                          FACTUAL BASIS FOR FORFEITURE

       4.      Except as otherwise noted, all of the following facts and information have

been discovered through my own investigation, and the observations and investigations

of fellow law enforcement officers as reported to me.

                             BACKGROUND INFORMATION

       5.      On May 11, 2020, the United States Secret Service (USSS) began an

investigation into various accounts at several banks after receiving reports of individuals

exploiting the COVID-19 crisis to commit large-scale fraud against the United States

unemployment insurance programs.

       6.      The Washington State Employment Security Department inadvertently

sent out thousands of fraudulent payments, totaling more than $100 million dollars to

money mules throughout the United States. These payments were made to individuals

with no connection to the bank account holder, where the payments were directed to be

transferred.




                                             2
Case 1:20-cv-03136-NYW Document 1 Filed 10/20/20 USDC Colorado Page 3 of 6




                                   INVESTIGATION

      7.     On May 11, 2020, Guillermina Acosta Sanchez’s checking account at ANB

Bank received two direct deposits from the Washington State Employment Security

Department, totaling $18,900.00.

      8.     The first wire transaction for $8,190.00 was listed as “UI Benefit” for a

beneficiary named “Cynthia A Jackson,” who does not have any apparent connection

with Ms. Sanchez’s account.

      9.     The second wire transaction for $10,710.00 was listed as “UI Benefit” for a

beneficiary named “Phil H Chase,” who does not have any apparent connection with

Ms. Sanchez’s account.

      10.    On May 22, 2020, ANB Bank noticed the fraudulent activity that was likely

related to the nationwide unemployment fraud scheme and froze Ms. Sanchez’s

account.

      11.    On June 17, 2020, a warrant was served on ANB Bank. Defendant

$4,727.57 was seized from ANB Bank account number 2000015933.

      12.    Investigation revealed that prior to the seizure, $14,172.43 of the

$18,900.00 in fraudulent deposits had been wired to bank accounts outside of the

United States before the bank or investigators could stop them.

Interview with Ms. Guillermina Acosta Sanchez

      13.    On June 23, 2020, U.S. Secret Service Special Agent Marco Lopez-

Ramirez spoke with Ms. Sanchez and confirmed that she was the owner of ANB Bank

account number 2000015933. Ms. Sanchez resides in Denver, Colorado.




                                            3
Case 1:20-cv-03136-NYW Document 1 Filed 10/20/20 USDC Colorado Page 4 of 6




      14.    Ms. Sanchez also confirmed that she did not know either of the

beneficiaries named in the ACH deposits from Washington State Employment Security

Department: “Cynthia A Jackson” or “Phil H Chase.”

      15.    Ms. Sanchez also asserted that she did not know anything about these

accounts overseas or the wire transfers.

      16.    During the interview, Ms. Sanchez stated that ANB Bank notified her that

her account was closed due to fraudulent activity.

                                     CONCLUSION

      17.    In summary, there is reasonable cause to believe that defendant

$4,727.57 constitutes or is derived from proceeds traceable to violations of 18 U.S.C. §

1343 (wire fraud). Therefore, defendant $4,727.57 is subject to forfeiture pursuant to 18

U.S.C. §§ 981(a)(1)(C) and 984.



               [REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

                          [SIGNATURE PAGE TO FOLLOW]




                                            4
Case 1:20-cv-03136-NYW Document 1 Filed 10/20/20 USDC Colorado Page 5 of 6
Case 1:20-cv-03136-NYW Document 1 Filed 10/20/20 USDC Colorado Page 6 of 6




                               FIRST CLAIM FOR RELIEF

       1.     The Plaintiff repeats and incorporates by reference the paragraphs above.

       2.     By the foregoing and other acts, defendant $4,727.57 from ANB Bank

checking account number 2000015933 constitutes or is derived from proceeds

traceable to violations of the wire fraud provisions of 18 U.S.C. § 1343 et seq.

Therefore, defendant $4,727.57, is forfeitable to the United States pursuant to 18 U.S.C.

§§ 981(a)(1)(C) and 984.

       WHEREFORE, the United States prays for entry of a final order of forfeiture for

the defendant property in favor of the United States, that the United States be

authorized to dispose of the defendant property in accordance with law, and that the

Court enter a finding of probable cause for the seizure of the defendant property and

issue a Certificate of Reasonable Cause pursuant to 28 U.S.C. § 2465.

       DATED, this 20th day of October, 2020.

                                                 Respectfully submitted,

                                                 JASON R. DUNN
                                                 United States Attorney

                                            By: s/ Tonya Andrews_____
                                                Tonya S. Andrews
                                                Assistant United States Attorney
                                                United States Attorney’s Office
                                                1801 California Street, Suite 1600
                                                Denver, Colorado 80202
                                                Telephone: 303-454-0100
                                                Fax: 303-454-0405
                                                Email: tonya.andrews@usdoj.gov




                                            6
